Citation Nr: 1715154	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left shin splints.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1990 to November 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In December 2014, the Board denied service connection for bilateral sensorineural hearing loss.  The Board also remanded the issues of service connection for tinnitus for a supplemental VA medical opinion and higher initial disability ratings for left and right shin splints and adjustment disorder with depressed mood for updated VA treatment records and further VA examination, with subsequent readjudication of the appeals.  Pursuant to the Board's remand directives, updated VA treatment records were obtained, and an adequate VA examination was provided in March 2015.  

In August 2016, the Board granted service connection for tinnitus, an initial rating of 50 percent for adjustment disorder with depressed mood from May 26, 2009 to April 6, 2012, and an initial 100 percent rating for adjustment disorder with depressed mood from April 6, 2012, forward.  The Board also remanded the issues involving higher initial disability ratings for left and right shin splints for further VA examination to address range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, adequate an VA examination was performed in November 2016, and the appeal was subsequently readjudicated.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  From August 6, 2003, forward, the service-connected left shin splints was manifested by pain along the anterior tibial region, exertional leg pain, left knee flexion limited to no more than 135 degrees, no limitation of left knee extension, ankle dorsiflexion limited to no more than 5 degrees, no limitation of ankle plantar flexion, and no ankylosis.

2.  From August 6, 2003, forward, the service-connected right shin splints was manifested by pain along the anterior tibial region, exertional leg pain, right knee flexion limited to no more than 135 degrees, no limitation of right knee extension, ankle dorsiflexion limited to no more than 5 degrees, no limitation of ankle plantar flexion, and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the service-connected left shin splints are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5262 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for the service-connected right shin splints are not met or approximated for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5299-5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran is challenging the initial disability ratings assigned following the grant of service connection for left and right shin splints.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  During the Board hearing, the VLJ posed several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected disabilities.   Because the Veteran alleged at the Board hearing that the service-connected bilateral shin splints had worsened since the most recent April 2011 VA examination, the Board remanded the issues for updated VA treatment records and a new VA examination.  No other missing evidence was identified at the Board hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with several VA examinations from February 2004 to November 2016.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when evaluating the disabilities.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further VA examinations.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Left and Right Shin Splints

For the initial rating period that extends from August 6, 2003, the left and right shin splints have been rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, hyphenated DC 5299-5262, for a condition analogous to impairment of the tibia and fibula.  38 C.F.R. § 4.27.  Under DC 5262, a 10 percent rating is provided for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is provided for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is provided for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is provided for nonunion of the tibia and fibula with loose motion and requiring a brace.

 After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for an initial disability rating in excess of 10 percent under DC 5262 are met or approximated for any period.  Throughout the rating period, the left or right shin splint disabilities were manifested by pain along the anterior tibial region, exertional leg pain, knee flexion limited to no more than 135 degrees, no limitation of knee extension, ankle dorsiflexion limited to no more than 5 degrees, normal ankle plantar flexion, and no ankylosis.  This level of disability more closely approximates the schedular criteria for a 10 percent rating under DC 5262; therefore, an initial rating in excess of 10 percent under DC 5262 for the bilateral shin splints is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7. 

The Board will next consider whether a rating in excess of 10 percent is warranted under other potentially applicable DCs used for rating knee disabilities.  DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no left or right knee ankylosis; therefore, DC 5256 does not apply.  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. 
§ 4.71a.  The evidence in this case shows no recurrent subluxation or lateral instability of the right or left knee; therefore, DC 5257 does not apply.

Under DC 5258, a maximum 20 percent rating is prescribed for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted because the evidence in this case shows no dislocation of semilunar cartilage for the left or right knee; therefore, DC 5258 does not apply. 

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted under DC 5259 because the evidence in this case shows no removal of symptomatic semilunar cartilage for the left or right knee; therefore, DC 5259 is not applicable.

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees. A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension. 38 C.F.R. § 4.71, Plate II (2016).  In this case, the evidence shows no limitation of left or right knee flexion or extension to a compensable degree, including after consideration of Deluca factors; therefore, a higher or separate rating under DC 5260 or 5261 for limitation of knee motion is not warranted.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In this case, a separate 10 percent rating based on left and right leg pain with noncompensable limitation of motion is not warranted under DC 5003 because the symptom of left and right leg pain is already contemplated in the 10 percent ratings under DC 5299-5262.  The Board is precluded from assigning separate 10 percent ratings under DC 5003 for the same symptomatology because to do so would constitute pyramiding.  38 C.F.R. § 4.14 (2016). 

Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the right and left shin splint disabilities are fully encompassed by the current 10 percent ratings for the entire rating period. The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the shin splint disabilities. From August 6, 2003, the right and left shin splint disabilities have been manifested by pain along the anterior tibial region, exertional leg pain, knee flexion limited to no more than 135 degrees, no limitation of knee extension, ankle dorsiflexion limited to no more than 5 degrees, no limitation of ankle plantar flexion, and no ankylosis.

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the schedular rating criteria specifically provide a 10 percent rating under DC 5262 for malunion of the tibia and fibula with slight knee or ankle disability.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the bilateral shin splint disabilities to the schedular criteria, all the bilateral shin splint symptoms and related functional impairment are contemplated by the schedular rating criteria.  The Veteran's complaints of increased pain during flare-ups and after exertion and while climbing of stairs are part of, "like," and analogous to malunion of the tibia and fibula with slight knee or ankle disability, which is already contemplated in the 10 percent schedular disability ratings.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  
38 C.F.R. § 4.14 (avoidance of pyramiding); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). 

For these reasons, the Board finds that the symptoms and functional impairment associated with the right and left shin splint disabilities are fully contemplated in the current 10 percent schedular ratings.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating in excess of 10 percent for service-connected left shin splints for the entire rating period is denied.

An initial disability rating in excess of 10 percent for service-connected right shin splints for the entire rating period is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


